Case 19-24394-GLT                      Doc 29            Filed 02/18/20 Entered 02/18/20 10:32:08                                         Desc Main
                                                        Document      Page 1 of 18




  D&btori G&rrctt Halncs

  attiiof 2 KflthryjR [-|R|n,^i
  (Sjwms.BUirt) nmM*i*


  UnSftd Statu Banbyplc/ Cowt for Uis: WeStcm District of Pc&nsylVQIlia

  Cmo number 19.24394
   (Ukwwn)




 Official Form 427
 Cover Sheet for ReaffirmaiSon Agreement                                                                                                          12/16
 AnYon»wlwbtapar1vtaflr»8fffrmMtonBBr80fflBnlmi^fiU<>utandft1cyilsfOFm,Rlltoutcom|^BtBlyt<ittBchlttotftorti»mrrBatk)nftflfa<mont,
 and (8c Uie dacym»nt» within tha tlms sat Uftd»r &cnttnq»lcy Rulo 4008.


             ExpJatn tho Repaynnmt Tcmitt o< thu Rnafflrmatton Agrocmant


1. Who !»tho cnttttor?
                              JPMorean Chase Ba-nk. N.A.
                             Nama of tha cnaifttor


2. How much 1» tha tf»bt7
                             On tiie dslB Hint the bankroptcy CB»« ta fBed t^l.6A^2. ^S_L

                             To be paitf yrvtiw tfia nmfflmiaUon agraamsnl (16i04Q*45

                                  $^44<82 ^ per montll for 43^. ntonlhs (If fbtsd Inters at rate)


3. What r Uifi AnfluKt
                             Bsfom {he bartkruptcy csss was Fitod ^8.49                   -%
   Pwcsntflflu Rats (APR)
   ofintarwt? (EBB
   BankruptayCodfl           Under Iha roaffinnaUon sgr&enKint 8.49                       •/, £3 Fixed mta
   »S24<f(K3){e).)                                                                           Q Adjuslobte raia

< &on» caUalnratMCuns
   tbn debt?                 a No 2017 Subaru • Cros?itn:k
                             S3 Yw. DosCTiboyKiCoNorBt. JF2GPAKC2HH263094'

                                           Currenl mBfkgtvrtue S 20,8^0.00 NADA

6. DooBihBcnitfitaraawrt
   liuit KH> riabt Ifl          No
   noncfttchansaabla'/       Q Yoa. Attach un e^>lanallan of the tiatttrs of tha dobt and ttn? bantg for ctinfonding that tha dflbt is nondiachargaable.

^ u»lno infomwtlon frorn
   ^cftcdute ti Ywe frtcomo
                              ^
   (OFndaiF'wmlOOIjtmd
   Sctwdutf J; Yout           $a, Combined montWy Incomn from $           (om             6e, Monlhly irniOEiU) irom e? eourcas $
   £ap<na<uf (OITfciaf Form       lino 12 ofSchadulsl                                          after pnyroB tiftdudiona
   10GJ)i )BI In ths amwunta,

                            6b,MoftEhiya»ywia8BfrDfnUna22c6L. ^
                                                              $                         i (if. Montlily tjtperofls                      -.7^34
                               Schoduio j

                            6c. Monthly poymedto on oii
                                reaftlfmud dfllats not listed on
                                                                             0            6g. Monthly paymgrtts oo 8)1 „
                                                                                             nafflrmod debts not Indutted !n
                                                                                                                                             0

                                                                          i^} i
                                Sctie<fu!e 4                                                 nwnlhly expcncaa
                                                                                                                                          ('lia^
                            6d, Schaitulad nut muntMy Incomg                              6ii PruBant tifft monthly tncoroo $
                                  Sybtrecl Bnag 6b and Be from 60.                             Subtract lines 61 and Sg from 60,
                                  if tfm total Is lass Ifian Q, put iha                        If (he toUt) is [e&» Uiflti 0» put tbn
                                  num&arinbrackfils.                                           number !n bratAeta.



  Offlchij Ftwin 427
                                                                                                                                           27Q
                                                         Covor Sheet for RonffirmaUun Agn<mwt                                            page 1
Case 19-24394-GLT                    Doc 29            Filed 02/18/20 Entered 02/18/20 10:32:08                                              Desc Main
                                                      Document      Page 2 of 18




 o<fc«in OarrclLHiumyL                                                                       CfswfWbarUMMA 19-24394
               p-nfitiftf UAcfuow




7. An»lheincoffMiumounf UTNo
   Wt (lno» 8n and S* Q Yfls. Expieln why Oiay w dtfforefit and cwr^uto lina 10..
   (titfanM?



|6, Art tho Ufpcnsa \S No
  twncKnte on firm Gb Q Yas. Exptnln ^y thfly are tlfffBFdrttand w^oto lifts 10.,
  tmd 61 dfHaront?




9. la tho not imsfttftfy Q
   Inftoma In ilno flh 1»»» CS^'es. A pfosurtipthin af bfirdship wicgs {urdBso Uia crodittK- is o cfodl! uniod),
   ®wl ^ ejq3<?'n how (he (fobtoT iviti rrtako (nonthty payments on Uis rBafflmiud ctebt flnd pay othor living ejyenses.
                                         Coffipfcto fine 10.
                                                                                                                                                         \ .-J^.
                                                                                                                                                         "• Tu..y;^
                                                                                                                                                               ^.-
                                                                                                                                                              ;'•(-




10. Dofator'B oarUticatlan
                                         I certify that cash expfsReyofi on PriBa 7-B is tfuo and cofnct
    •bout UflEfi 7-S

   IfanyxfflwwonVnBiT-Sli
   Yoa. IhB dutrtor (pwt aigri
   (w<t,                                x^/i/t/L/                                                          <t-t^   A^£U                                  . 1 '•

   tf fH tfw wwwws on 8rw 7-9                Stgnutun vt OBbtoi 1                                          [um of D»bto<-;
                                                                                                                  D»bto<' ? {Spouw Wy h o ,Urtt Cat*}
   uraftto,oolo!lm 11.


11,oi4<m<ttorn*y»pr*iKint Q,
   tha dftbtor )n nagotlatbiff 5T Yes, Kas l^naUamay^Bcutsdat^aNii'f^orati Birrfgvittowpportthsrooffifmatlon ngmarTjttrit?
   tha naffirmatlofi
   .iflToumont?
                                             "Yea




            Sign Hero


 WhOtvdfffJts out tilts form I uirtlfy (Nttho aHachKd SQresmarU fs a lru» and comet copy <rf thfl rtnfflrmatlon Boruamant tiotwflcn UIB
 must olgn hum. par(l6» l<ft»f>tffl»d on thEa Cow5ftwfforffMffirm$tteri Affroamfl/tt




                                    ,%<^-^<_.
                                  cierttu*
                                                                                                                     Data   ^fzoiy
                                                                                                                            MM /(f0/]


                                 ^/ifi-B^ L. ^/llA)fcsS
                                  Printt^Ntw*



                                  Clw^tona;
                                  GT Debtor or Oabtor's AKomfty
                                 xxx
                                  CB Cwtjitor or Cw^wt& Attomgy




  Offlcfal Form 427                                    Cow Shust (or Ro?(RrTn3t(an AgfMtnBht                                               pag9^
Case 19-24394-GLT   Doc 29    Filed 02/18/20 Entered 02/18/20 10:32:08   Desc Main
                             Document      Page 3 of 18




          x                                   x


          x                                  x
Case 19-24394-GLT          Doc 29       Filed 02/18/20 Entered 02/18/20 10:32:08                        Desc Main
                                       Document      Page 4 of 18




      V2WQAJK ALT (Form 24(10<VB ALT) (1^/15) 2

      ^NUAL.?R£mAGE RATE

      [The annua! percentage rffie can be disclosed in different ways. de^nding on fhe type of debt.]

             o. If the debt is an extension of"credittt under an "open end credit plan," as those temiii
      are defined iu § 103 of the Truth in Leading Act, such as a credit card, the creditor may discloBc
      the annual percefntoge rate shown in (i) below or, to the extent this rate is not readily available or
      not applicable, the simple miercst rate shown in (ii) betow, or both.

              (i) The Annual Percentage Rate disclosed, or that would tiave been disclosed, to
              the debtor in the most recent periodic statement prior to entering into the
              rcafRrmation agreement described in Part B below or^ if no such periodic
              statement was given to the debtor during the prior six months, the annual .,. - ^ ' ,:.,.
              percentage rate ps it would have 1?6efi so dfsctoaed at the timo of the disclosure ' ;;' \ ^
              stotftment;                                        %.            •       i?i           •         <t^V


                                               —^flfl/Or

              (it) The simple interest rate applicable to the amount reaffirmed as of the date
              this disclosure statement is given to the debtor:_%. Ifdificrcnt ,„, ^
             simple interest tales apply to difEerent balances iucluded in the amount . '/
              reaffirmed, the amount of each bali&ace and the r&te tippticable to it are:



              $
              $__@ _%;
                 @ _%;                    %.




              b. If the debt is w exteasiuu of credit other than under than an open end credit plan, die
      creditor may disclose the annual percentage rate shown in (I) below, or, to the extent this rate is
      not readily availeble or not applicable, the simple interest r«te shown in (ii) below, or both.

              (i) The Amiuol Percentage Rate under §l28(a)(4) of the Truth m Leodmg Act, ELS
             disclosed to tli& debtor in the most recent disclosure stateuieat given to the debtor
             pnor to entering into the reaffiranation agreement with respect to the debt or» if no
             such disclosurs statement was given to the debtor, the onnuat percentage rate as it
             would have been so disclosed: 8.49_ %

                                             —And/Or-

             (H) The simple interest rate opplictibb to the amount reaffirmed as of the date
             this disclosure slatcment i& gjvca to the debtor; . %. ifditTerent
             simple interest ratss apply to different baJonces included un the amount
             rcaffinncd, the amount of each balance and the rate applicable to it are;
Case 19-24394-GLT           Doc 29      Filed 02/18/20 Entered 02/18/20 10:32:08                     Desc Main
                                       Document      Page 5 of 18




      BMOOA/B ALT (Form 24QOAyD ALT) (12/15)

                $ _, __@ _.. „ _%;
                            .@__%\
                                 %.




             c. If the underlying debt transaction was disclosed os a variable rate transaction on the
      most recent disclosure given under the Truth in Lendmg Act;

                The inlereift rate on your loan may be a variable interest rate which changes from
                time to rime, ao that the annual percentage rate disclosed here may be higher or
                lower.



             d. If the reoffinned debt is secured by a security mtcrest or lioii^ which ^lasaot been i^;
      waived ur determined to be void by a final order of the courtt the following items or types of
      items of the debtor's goods or property remain subject to such security interesl or Hen in
      connection with the debt or debts being reaffirmed in the redffinnatioD (igreement described in
      Part B.

      Item or Type of Item Orieiaal Porchase Price or Orieitial Amount ot'Loan
     2017 Subam - Crossfxelc $24,946, 17
     JP2GPAKC2HH263094


      Ooiiofuil—'At the election of the creditor, a repayment schedule wing one or a combinQtwn of
      ihefoliowlfig may bepryv'ided:

      Repayment Schedule:


      Your first payment in the tunoimt of$ 444,82 is due on 1/11/20 fdate\ but the future
      payment amount may be different. CottsuH your reaffimiatiyn agreement or credit agreement, as
      appliyable.

                                                       •Or-


      Your payment schedule will be; . (number) payments in the amount of S^
      e&ch, payable (monthly, annually, weekly, etc.) on the ___ ,___„ (day) of each
      ( week, month, etc.), unless ahered hter by muhial agreement in wriiing,

                                                     ^ Or^.


      A rcasonsbly specific description of the debtor's repayment obligations to the extent kflown by
      the creditor or creditor's representative.


                2* INSTRUCTIONS AND NOTICE; TO DEBTOR
Case 19-24394-GLT          Doc 29       Filed 02/18/20 Entered 02/18/20 10:32:08                        Desc Main
                                       Document      Page 6 of 18




      BWOA/B ALT <For« 2400A/1B ALT) (12/15) 4

             Reaffirming a debt Is a serious fniaufinl decision. The lnw requires you to take certain
      steps to make sure ihe decision is in your best interest. If these steps are aot compieted, the
      reaffirmatioQ agreemenl is not effective, even tliou&li you have signed it, " < "'^

             1. Read the disclosures in this Part A carefully. Coniider the decision to reaffirm
      carcfUIIy. Then, if you want to reaffirm, sign the reaffirmation agreement in Part B (or you may
      use a separate agreement you and your creditor agree on).

            2. Complete and sign Part D &ad be sure you can afford to make the payments you are
      sgresmg to make and have received R copy of the disclosure statement aud a completed and
      signed reaffamation Qgreemcnt.


           3. If you were represented by an attorney during the negotiation of your ryafjSnnatioa .,,. > .
      agreemeut, the attorney must have signed the certification in Part C. , ' ":;.St^;
                                                                                                                    ,'t»'il^*t"in'i
                                                                                                                     * '/


              4, If you were not represented by an attorney during the negotiation of your reafflnnatioti
      agreement, you must have completed and signed Part E,

             5, The original of tttis disclosure must be filed witli the court by you or your creditor. If s
      separQtc reofKnnotion agreement (other than the one in Part B) has been signed, it must be
      attached.

              6. If the. creditor is not a Credit Union fmd you were represented by an attorney durmg
      the negotiation of your reaffinnatioa agreement, your rcRjEBrmatian agreement becomes effective
      upon filing with the court unless the reaffimmtion is presumed to b& an undue hardship as
      explained in Part D. If the craditor-is fl Credit Union and you were represented by an attorney
      during the negotiation of your re&fRnnatioQ agreemest, your reafSnnstion agreecnent becomss
      effective upon filing with the court

              7. Xf you were not represented by an Rttoraey during the negotiation of your reaffirmation
      agreementt it wil] not be effective unloss the court approves It. The court will notify you and the
      creditor of the hearing on your reaffmnation agreemeot You must attend this hearing m
      bankruptcy court where the judge will review your rcaffinnalion agreement The bankruptcy
      court must approve your reaffirrnation agreement as consistent with your best interests, except
      that no court approval is required if your reaffimiatioa agreement is for a consumer debt secured
      by & mortgage, deed oftmst, security deed, or other lien un your real property^ like your home.
Case 19-24394-GLT           Doc 29     Filed 02/18/20 Entered 02/18/20 10:32:08                       Desc Main
                                      Document      Page 7 of 18




      B24MA/B ALT (Foroi 2400A/B ALT) (12/1S) 5



        YOUR RIGHT TO RBSCXND (CANCEL) YOUR KEAFFIRMATION AGREEMENT <

              You may rescind (cancel) your reaffirmation agreement at any time before the
      bnnkruptcy court enters a dhcborge orde^ or before the expiration of the 60-day period that
      begins on the date your fcaftirmation agreement is t'ilcd with the court, whichever occurs taier,
      To rescind (cancel) your rcafftrmalion agreement, you must notify the creditor that your
      rcaffinnorion agrecmeut is Tescindod (or cajicolcd).



      Frequently Asked Questions:

            What are vour oblipations i f you reaffimi the debt? A reafftimed debt remains your /., !f,,^
      persoaal legal obligation. It Ui not discharged in your bonkniptcy case. That means that if you . S,j^ ^
      default on your reaffinned debt sfter your bankruptcy cnse is over, your creditor may be able to . ''
      take your property or your wages. Otherwise, your obligations will be deteruimed by the , , V: ^-
      reafiGnnation agreement wliich may have changed Uic tcmis of the original agreement, For
      example, if you are reaffinnmg on open end credit agresment, the creditor may be permitted by               ^;^
      that agreement or applicable law to chaiige the terms of that agreement in the futiifo under
                                                                                                                  t*^w
      certain conditions.
                                                                                                                   ?:'r
             Arc you required to enter into a rcafiimiation atn-eemeut bv any law? No, you arc not
      required to reaffirm a debt by aay law. Only agree to reiuffixm a debt if ic is in your best interest , > ;
      Be sure you can afford the payments you agree to mykc.

               Wbat if your creditor has a security interest or lien? Your bankruptcy discharge does not
      eluninate any lien on your property, A "Hen" is often referred to as a security interest dDed of
      tmst, mortgage or security deed. Even if you do not reafimn and yourpersonnl Uobitity on the
      f^bt lif disdiarged, because of the Uc& your creditor may sril! have the right to take the property
      securing the lien if you do notpay the debt or default on it* Ifthetien is on an item of personal
      property that is exempt uuadcr your State's law or that the trustee has abandonedt you may be
      able to redeem the item rather than rcaHlnn the debt. To redeem, you must make a single
      payment to the creditor equal to the amoiwt of the allowed secured claim, as agreed by the
      parties or <^termined by the court,

             NOTE: When this disclosure refers to what a creditor tlraay" do, it docs not use
             the word "may^ to give (he creditor specific permission. The word "may" is
             used to tell you whflt might occur if the Jaw permits the creditor to take the action.
             If you have questions about your rcuffimung a debt or what the lfl\v require,^ ' i<-. ,.
             consult with the ottomcy who helped you negotiate this agtccmcnt reaffinnmg tt
             debt. If you don't have ss\ attorney helping you, the judge will cxplais the effect . ,
             ofyout rcaffirmittg a debt when the hearing on the reaffirmation agreement is
             held                                                                       •                         .
Case 19-24394-GLT           Doc 29       Filed 02/18/20 Entered 02/18/20 10:32:08                  Desc Main
                                        Document      Page 8 of 18
                                                                                                                     ,'. . t

                                                                                                                     -'^^




      BMOOA/B ALT (Form 2400A/B ALT) (12/15)


      PART B; REAFFIRMATION AGREEMENT.

              ] (we) agree to reaf&mi the debts arising under the credit agreement described below.

             1. Brief description of crcdh ngrccmcnl:
                 Motor Vehicle Year/Make/ModeI:
                   2017 Subaru - Crosstrek
                   JF2GPAKC2HH263094

             2, Descnptiou of any cbaages to the credit agreement made as p«rt of this reaffirmatfon
      agreement:

                                                                                                        '"•/•Hte!^
                                                                                                          ".".^L-4^
                                                                                                             w^-'
      SlONATDREfS^                                                                                             ltl




       Borrower:                                            Accepted bv credfto.r:


         ^A^-te^ h^)^5^
                                                            JPMorgan Chase Banic. N.A.

       (Print Name)                                         (Printed Nnmi; of Creditor)
                                                            P.O. Box 29505 AZl-5757
                     JWA^-                                  Phoenix, AZ85038-&505
       (Signature)                                          (Address af Creditor)

       Date; l^/^ /W^                                           '. \Jjl^T^
                                                                        A^
                                                            (Signature)
       Qp-botTowcT, if also reaffijmmg tliese debfi;         l^a^mq \J^\kr, A\J^f)YiZrJ. •                               7€flt'
        (<w«7-s'vi M' HAIM&S                                (Printed Name and Title oflndh/iduaf
       (Prhit Nams)                                         Signing for Creditor)
        /c^ ^{^-
       (Signature)                                          Dato of creditor accepUnce:

       Date: ^^ i^                                               _^llSl^ZO_
Case 19-24394-GLT         Doc 29      Filed 02/18/20 Entered 02/18/20 10:32:08                       Desc Main
                                     Document      Page 9 of 18




     B2400A/B Air (Form ^te&A^ ALT) (1Z/15)




     PART Ci CERTIFICATION BY DBBTOR^ ATTORNEY (IF ANY).


             [To befited only if the attomay rvpresented the debtor during tha course! ofnegotiatmg
     this agreement.J



            I hereby oertiiy that (I) this agreement represents a fully informed and voluntary
     ogrecmcnfc by the debtor (2) this agreement docs not impose an undue Imrdship on the debtor or
     any dependent oJtthe debtor; and (3) 1 have fully advised the debtor of the legal effect and
     consequences of this agreement and any default under this agrccmcat, , 4^W^
                                                                                                            ' ' :<^i. ^^
             D [Check box, ifappficcible and the creditor is not a Credit Umon.] A presumption of
     undue hardship has l>ecn CiStftbtished with respect to this agreement. In my opinion^ liowcver, the
     debtor Is able to make the required payment.



     Printed Name of Debtor's Attorney:

     Signature ofBebtofs Attorney: ___ '
     Date:
Case 19-24394-GLT            Doc 29       Filed 02/18/20 Entered 02/18/20 10:32:08                 Desc Main
                                         Document     Page 10 of 18




      B24SBA/B ALT (Faru 2400A/B AtT> (U/IS) 8 > •

      PART Di DEBTORS STATEMJBNT US' SUProRT OF RKAFF1RMAT10N AGREEMENT

                (Read and complete sections I and 2, Q^, if the creditor is d CrwiitVnionQnd " "
              the debtor is rcpfesented by an aftortiey. read section 3. Sign the apprcfpndte
              signature tme(s) cmd date your signatvre. If you complete sections 7 and 1
              and your income less monthly expenses does not leave enough to make the
              payments under this reaffirmation agreement, check the box at the top of page
                / indicating "Pfwimpthn of Undue Hwdship." Othenvise, check the box at
                the top ofpoge 1 indiwti^g "Afo PrewmpftOfi of Undue Ha^hsp"]

             I. I believe th^ rcaffirmatioa agreement wiU not impose an undue hardsbip on my
      dependenls or me. t can afford to make the payments on the reaffirmed debt because my
      maothly mcotue (take home p&y plus any other mcome received) is $_^ and my actual ^^li^tlf
      current monthly expenses mcluding monthly payments on po&t-bankruptcy debt and other ' '% ?^^^
      rcaffimitition agreements total $._, , leaving $_. to make the r-equircd paymeats r { , ^, '
      on thh reaffirmed debt. •;
                                                                                                               .'<«



             I uoderstand that if my income less my manlhly oxpcasca docs aot lc&vo enough to . - ;, <
      make the payments, this re&ffirmation agrwment is presumed to be an undue hardship oa mo < .^'
      and must be reviewed by the court However, this presumption may be overcome if I explain
      to the satisfaction of the court how 1 can afford to make the payments here; ..- ^



                           (Use (t& additional page if needed! for a full explanation.)

             2, I received a copy of (lie Rcaffirmadon Disclosure Statement in Part A and a
      completed and signed reafi3rmatlon agreement.

      Steed: HA,-^- (A)^-
                (6sbtor)
                        M • H-s^^
                (Join(Deb^or, if any)
      »ate: 1-SL/Cf/' ^
                                                      -Or"
                [ff the creditor is a Credit Union and the debtor is represented by an attorney]

            3, I believe this reaffirmatlott agreement is in my fmanciat Interest I can afford to
      make the payments on the reaXHrmed debt. I received a copy of the Httaltowtion Disclosure
      Statement in Part A and a completed and signed reaffirmation agreement,

      Signed:
                (Debtor)

                (Joint Debtor, if any)
      Date:
        Case 19-24394-GLT            Doc 29       Filed 02/18/20 Entered 02/18/20 10:32:08                     Desc Main
                                                 Document     Page 11 of 18




               B2-ttlOA^B ALT OTorm Z'lOOA/B ALT) (12/15)


               PART E: MOTION FOR COURT APPROVAL
               fTo be completed and filed only if the debtor is nnt represented by an attorney during the
               cow'se ofnegQtiaiingthis agreement,}




                    MOTION FOR COimT APPROVAL OF RKAFFFRMATION AGREEMENT

                        I (w^), the debtors), affirm the following to be true and con:ect:

                        I am not represented by an sttoracy m connection with this rcaffinmtioy agreement.
^^i^                                .,*.                        ."f                    ,^.-                      ^^
1^1'^^'y ^ believe i-his reafiinnation agreement is in my best interest based oo the income and .-ri^ ^
               cxpemicd I have disclosed in my Statement in Support of this rcaffinnadon agreement, and ,"" ^
               bccBuse (provide any additional relevant reasons the court should consider): ,;>, ' •-.;':'

                        Therefore, I ask the court for an order approving this rcoffimiation agreement under
               the following provisi<?ns (check a// applicable boxes);

                               a 11 U.S.C. § 524(c)(6) (debtor is not reprcscnied by an ^tomcy (iuring the
                               course of the negotiation of die reafHnnation agreement)

                               D 11 U.S,C. § 524(m) (presumption of undue hardship has arisen becsuse
                               monthly expenses exceed monthly income)


               Signed   •.1^-^-^
                        (fiebtor)
                                A<* ^M^-"
                        ^Jornt/Debtor, if any)

               Date; (^f/^>/9
          Case 19-24394-GLT                         Doc 29          Filed 02/18/20 Entered 02/18/20 10:32:08                                          Desc Main
                                                                   Document     Page 12 of 18

                                                   V^y 553-PA-ARB-e 12/14
                                    RETAIL INSTALLMENT SALE CONTRACT - SIMPLE FINANCE CHARGE
                                                   (WITH ARBITRATION PROVISION)

                                              Redacted                                    ^SCTM^WW?^!          Red acted
 Buyer Nsuna and Address                                    Go-Bl^er Name and Address                                Sefler-Creditor (Name and Address)
 (Including County and Zip Code)                            (including County and Zip Cods)
  KATHRYNM.HAINES                                           GARRETTL HA1NES                                          #1 COCHRAN SUBARU
  937 WILLIAM PENN COURT.                                   937 WILLIAM PENN COURT                                   45t5Wil(iarrt_PennHwy
  PITTSBURGH, AU-EGHEMY. PA 15221                           PITTSBURGH, ALLEGHENY, PA 1 S22 t                        Monroeville, PA 15146'



You, the Buyer (and Co-Buyer, if any), may buy the vehicle below for cash or on credit, By signing this contract, you choose to buy the vehicle on
credit under the agreements in this contract. You agree to pay the Seller • Creditor (sometimes "we" or "us" in this contract) the Amount Financed
and Finance Charge in U.S, funds according lo the payment schedule below. We wil! figure your finance charge on a daily basis. The Truih-ln-
Lending Disclosures beiow are part of this contract.

                                      Make         M(g Gross Vehi-
    New/Ussd             Year       and Mode)       cular Weighl              Vahide idanlitication Number                     Primary Use For Which Purchased
                                   sy^au :-_-„••
                                                                                                                              Parsonai, temily, or nousefioid unless
      Nsw                2017      eBoss-mEp              N/A                      JF2GPAKC2HH263094                                 olherwise indicated below
                                                                                                                         business

                                                                     tl                       \\ f'T"1^?                  ^cui^l.^ODJ^A,

                       ^P^BALIRUTH-i^-|-END|iNqDt$(?L|O^U^^S                                                              jfftpd Ctie^Ch^r^; You agres to pay Ihe cost; we actua'ly
                                                                                                                      Rgfufi
    "ANNUAL                 FINANO&:-                                  ^/TdNt-.df\.^ ^/Tqthl^lri                      ^ay ^.cNreji''an^ -^^.^ givs us B diEhonoreei,
 PERCENTAGE                 CHARCiE                  Fih'emc'ed       - Payfftents                   price
    RATE                    The dollar             The amount of        Th@ amount you         The tolal cost of      NOTICE: ANY HOLDER OF THIS
    The cost of             amount the             credit provided    will have paid aK@f      your purchase on
   your credit as            credit will              to you or        you have made all        credit, including     CONSUMER CREDIT CONTRACT IS
   Q yearly rate.            cost you.             on your bahaii        payments as               yow down           SUBJECT TO ALL CLAIMS AND
                                                                             scheduled.           payment of          DEFENSES WHICH THE DEBTOR
                                                                                              s 5,000.00 i            COULD ASSERT AGAINST THE
                                                                                                                      SELLER OF GOODS OR SERVICES
               8.49 o/.| s 7.080.87            <i; 24,946.17           $ 32,027.04            $ 37,027.04
                                                                                                                      OBTAINED PURSUANT HERETO OR
Your Payment Schedule Will Be:                                                                                        WITH THE PROCEEDS HEREOF.
      Number of              Amount of                     When Payments                                              RECOVERY HEREUNDER BY THE
      Payments               Payments                             A.raDue,                                            DEBTOR SHALL NOT EXCEED
                                              Monthly b9^rir)irrtf                                                    AMOUNTS PAID BY THE DEBTOR
          72                    444.82                  8^1^017                                                       HEREUNDER.
One Final Payment Of                                                                                                  Agreement lo Arbilmte; By signing below, you agree
                                                                                                                      thai, pursuant lo Ihe Arbilrallon Provision on page 6 o1
  Or As FoSlows:                                                                                                      tills contract, you or we may alacl 1o resolve any dispule
                                                                                                                      by neutral, binding arbilralion and not by a court action.
                                                                                                                      See the Arbitration Prwision lor additional intormation
                                                                                                                      conceming the ^gfflep'iertt (o atbjtrats.
  Late Charge. U paymeM is not paid In lull wlfhin lOdayssllerfllsdue.youwilSpayalartecharge.lfltievehtcle
  is a heavy commerdal motor vehicle, the charge will be ')% ol ISi9 part o1 tlis paymenl ihat is late, Olherwise,
  Ihe charge will bs 2% of the parl o1 the paynionf Ihal Is late.
                                                                                                                      Buyer Si(psX.
                                                                                                                       Co-Buyer Signs X
                                                                                                                                              ^ffr
  Prepaymenl, if you pay oti all your debt early, you will not have to pay a penalty.
  Security tnteresl, You are giving a securily interesl in the v^icle b^ng purchased.
  Additional Inlormatlon: Sse Ihis contract lor more intormalion Including iniomnartiorf about nonpayment,
  default, any required repaymenl in lull before ihe scheduled dale and aecuitly Inleresl.

 Electronic Contracting and Signature Acknowledgment. You agree that (i) this contract is an eSedronic contract executed by you using your
 electronic signature, (li) your electronic signature signiEies your intent to enter into this contract and that this contract be legally valid and enforceable
 in accordance with its terms to the same extent as if you had executed this contract using your written signature and (iii) the authoritative copy of
 this contract ("Authoritativs Copy") shali be that eiectronic copy that resides in a document managemenl system designated by us for the storage
 of authoritative copies of eieclronic records, which shall be deemed held by us in the ordinary course o1 business, Notwithstsnding 1h& foregoing, if
 the Authoritative Copy is converted by printing a paper copy which is marked by us as the original (the "Paper Contract*), thon you acknowledge
 and agree that (1) your signing of this contract with your eleclronic signature also constitutes issuance and delivery of such Paper Contract, (2)your
 electronic signature associated with this contract, when affixed to the Paper Contract, constitutes your legally valid and binding signature on the
 Paper Contract and (3) subsequent to such conversion, your obligations will be evidenced by the Paper Contract alone.




                                                                                                                               LAW 553-PA-AHB-e 12/14 v1 Page 1 of 6
         Case 19-24394-GLT                              Doc 29            Filed 02/18/20 Entered 02/18/20 10:32:08                               Desc Main
                                                                         Document     Page 13 of 18
ITEMIZATION OF AMOUNT FINANCED (Seller may keep part of the amounts paid to others.)                       OPTION: D You pay no finance charge if the
   Cash Price                                                                                              Amount Financed, item 5, is paid in full on or
        Vehicle                                                                    ^ 25.961.00             before N/A _ , Year N/A ,
        Accessories and Instailatton                                               ^ N/A                   SELLER'S INITIALS N/A
        CSovernmenl Taxes                                                          ^, 1,948,02
        Vehld& Deliver/                                                            ^ N/A                   OPTIONAL GAP CONTRACT.A gap contract (debt cancellation
                                                                                                           contract) is not required to obtain credit and will not b9 provided
        toN/A                                 for N/A                              <F N/A                  uniess you sign below and agres to pay ths fiKtra charge. If you
        toN/A                                 for N/A                              ^ N/A                   choose lo buy a gap contract, the charcjs is shown in Item 4D of
                                                                                                           the Itemization of Amount Financed. See your gap contract for
        toN/A                                 for N/A                              $ N/A                   details on the terms and conditions ii provides, it is a part of this
        toH/A                                 for N/A                              ^ E^/A                  contract.
        toM/A                                 for N/A                              <t N/A                  Term N/A -Mas.
                                                                                                                     ^ N/A
        toM/A                                 for NfA                              ^ N/A                                                       Name of Qsy Contract
        ioM/A                                 for N/A                              <F N/A                  I want to buy a gap contract.

        toN/A                                 for N/A                                      N/A             Buyer Signs X
                                                                                         $ 27,909.02 /i)
   Total Downpayment =
      Trgde-in N/A N/A                                  N/A
                                (Make)                        (Moctel)
      Tracte-1. t^rf}
      Gross Trade-ln Allowancs
      Less Pay OK Made By Selji
      Equals Me! Trade In                                                                                                       <^0
      +Cssli
      + Other M&-
      (If toia) cfownpayment is neg^                                                                                            ^..^
   Unpaid Balance of Cash Price (1 minus 2)
   Other Charges Including Amounts Paid to Others on Your Behalf
   A Cost of Optbna) Credit insurance Paid to Insurance
      Company or Compgnies

      UFe        _Term N/A                                                 N/A
      Disabiiity       Term N/A
   B Other Opiional Insurance Paid to InssiFsnce Company or Companies
                                                                           N/A             m
       (Describe) N/A _ Term N/A
      (Describe) N/A .,____ Term N/A
   C Offic!31Fees-paid to Goverfiment Agencies
         toN/A                                forN/A_
         (ON/A                                for N/A
         toH/A                                for N/A
       Optional Gap Contract
       Government Tgxes Not Included in Cash Pries
       Government License gnd/or Registration Fees

      STATE OF PA
   G Government Certificate of Title Fees
       (IndudcB ^ 24.00 security Interest recording fes)                                  75,00
       Oiher Charges (Seller must kjentify who is pgid and
       describe pufpose)
         toN/A                                for Prior Credit or Lease Balance            N/A
         toSUBARU ADDED SECURin for EXT. WARR/SERV.                                    1,725.00
         toN/A                                for MAINTENANCE                              N/A
         toCOCHRANSUBARU                      for DOC FEE                                136,00
         toCOCHRANSUBARU                      for NOTARY                                  20.00
         toN/A                                lof?A                                        N/A
         toN/A                                forN/A                                       N/A
         toN/A                                forH/A                                       N/A
         toN/A                                forN/A                                       N/A
         toN/A                                for WA                                       N/A
       Total Other Charges gncf Amounts Paid to Others on Your Behalf                    <p 2,037.15
   Amount FingncKi (3 + 4)                                                               ^ 24,946.17
   Rnsnce Charge                                                                         % 7,080.87
   Total of Payments-Ttme Bslanco (5 + 6)                                                ^ 32,027.04

    If you do not meet your contract obligations, you may lose the vehicle.

                                                                                                                        LAW 553-PA-AHB-e 12/^4 v) Page 2 o1 6
      Case 19-24394-GLT               Doc 29     Filed 02/18/20 Entered 02/18/20 10:32:08                         Desc Main
                                                Document     Page 14 of 18
OTHER IMPORTANT AGREEMENTS
1. FINANCE CHARGE AND PAYMENTS                                        d. Insurance you must have on the vehicle,
  a. How we will figure Finance Charge. We will figure                     You agree to have physical damage insurance covering
      Ihe Finance Charge on a daily basis at the Annual                    loss of or damage to the vehicle for the term of this
      Percentage Rate on the unpaid part of the Amount                     conlract. The insurance must cover our entire interest in
      Financed,                                                            the vehicle as weli as yours. It you do not have this
  b. How we wifi apply payments. We may apply each                         insurance, W9 may, 11 we choose, buy physical damage
      payment to the earned and unpaid part o1 the Finance                 insurance. If we decide to buy physical damage insurance,
      Charge, to the unpaid part of the Amount Financed                    we will buy insurance that covers your interest and our
      and to other amounts you owe under this contracl in                  inleresl En the vehicle. We will tel! you the charge you must
       any order we choose,                                                pay, The charge wil! be the premium ol the insurance and
  c. How late payments or early payments change                            a finance charge computed at the Annuai Percentage
      what you must pay. We based 1he Finance Charge,                      Rate shown on page 1 of this contract or, at ouroption, the
      Total o1 Payments, and Total Sate Price shown on                     highest rate 1he law permits, If the vehicle is lost or
      page 1 on the assumption that you will make every                    damaged, you agree Ihal we may use any insurance
      payment on the day it is due. Your Finance Charge,                   settlement to reduce what you owe or repair 1he vehicle.
      Totai of Payments, and Total Sale Price will be more It         e. What happens to returned insurance, maintenance,
      you pay lale and less H you pay early. Changes may                   service, or other contract charges. if we get a refund
                                                                           ol insurance, maintenance, service, or other contrad
      take the form of a larger or smaHer 1inaS payment or,
      at our option, mqf^iot^ewpr payments of the same                     charges, you agree that we may subtract the refund •from
       amount as you/^dhedu^ci payment with a sm^r                         what you owe.
       final paymenl./W^ will send "5^
       about these ^h^nges before                                      {^fff^^K^ O^BF^^?^ OTHER PROMISES
       payment is du^, \                                                  |Y<t)U rji^y o^ ^^e~ctiarg4st You will pay a late charge
                                                                          jot|i Q^ la1i3 Ip^yh^ent^s [stfiown on page 1. The lerm
  d. You may prep^y^YQLLrn^ p^^ay^ati,                                   ^h^w^oR'lmWclai^rFi^tot'-v^hicSe1' means any new or
       unpaid part of lhe~~Am6unt F-inanced ^T^hy IjfrTe
                                                                           used motor vehicto, exduding a recreational vehicle,
       without penalty. !1 you do so, you mus1 pay 1he earned
                                                                           which is (i) a Iruck or truck Iraclor having a
       and unpaid pan of 1he Finance Chargs and all olher
                                                                           manulacturer's gross vehicular weight of thirteen
       amounls due up to the date o1 your payment,
                                                                           thousand (13,000) pounds or more, or (ii) a seml-lraiier
                                                                           or trailer designed 1or use in combination with a Iruck or
  YOUR OTHER PROMISES TO US
                                                                           truck tractor, Acceptance of a la1e payment or tale charge
  a. If the vehicle is damaged, destroyed, or missing.
                                                                           does no1 excuse your late payment or mean Ihat you may
       You agree 1o pay us all you owe under this contract
                                                                           Keep making late payments.
       even if the vehicle is damaged, destroyed, or missing.              !t you pay late, we may also take the steps described
  b. Using the vehicle. You agree not lo remove the                        below.
       vehicle from the U.S. or Canada, or lo^&HrF^U lease,           b. You may have to pay all you owe at once. if you
       or transfer any interest in the vehip^/6rthte\4cln tract           break your promises (default), we may demand that
       wdhoul our written permission./Vt^u agreevj no^/;te^        ^^^p£i\P^y ^/you owe on this contract at once. Detaujt
       expose the vehicle 1o misuse, sei^ur^, con1isca1i<^ry, or          \Qan&[
       involuntary transfer, If we pay any\re'pair biHs, sl^ge           H Ydy\^f not pay any payment on time;
       biils, taxes, lines, or charges on I^VQhicle^t^^e                      Yoi\/3iv8 false or misleading information on a
       extent permitted by law you agro&-4ol:repay tf^                        cre^ft applicalion,
       amount when we ask for it.                                  J l_ • (^ start a procesding in bankruptcy or one is
   c. Security Interest.                                                      started against you or your property; or
       You give us a security interest in:                                 • You break any agreements in this contracl,
       • The vehicle and all parts or goods put on it;                     The amount you will owe wili be the unpaid part of the
       • All money or goods recsived (proceeds) for the                    Amount Financed plus the earned and unpaid part o1
          vehicle;                                                         the Finance Charge, any ia1e charges, and any
       • All insurance, maintenance, service, or other con-                amounts due because you defaulted.
          tracts we finance for you; and                                   You may have to pay collection costs. If you delaull
       • All proceeds from insurance, mairrtenance, ser-                   and we have to go to court to recover the vehicle, you
          vice, or other contracts we tinance for you, This                will pay Ihe reasonable attorney's fees and court costs
          includes any refunds of premiums or charges 1rom                 as the law permits. You will a!so pay any attorney's fees
          1hs contracts,                                                   and court costs a court awards us.
       This secures payment of all you OWQ on this contract.               We may take the vehicle from you. It you default, we
       11 also sGcures your other agrQomenls in this contract.             may take (repossess) 1he vehicle from you i1 we do so
       You will make sure 1he tillG shows our securily interest            peacetully and the law aliows it. 11 your vehicle has an
       (lien) in 1h9 vehide. You will not aliow any other                  electronic tracking device, you agree that we may use
       security interest to be placed on Ihe tit!e wilhoul our             the device to find the vehicle, if we lake 1he vehicle, any
       wrilten pormlssion.                                                 accessories, equipmenl, and replacement parts will stay
                                                                           with the vehicle, If any personal Hems are in 1he vehicle,
                                                                           we may store them for you al your expense. If you do no1
                                                                           ask for these items back, we may dispose o1 them as Ihe
                                                                           law allows,



                                                                                                 LAW 553-PA-ARB-e 12/^4 vl Page 3 oi 6
    Case 19-24394-GLT               Doc 29      Filed 02/18/20 Entered 02/18/20 10:32:08                    Desc Main
                                               Document     Page 15 of 18
How you can get the vehicle back if we take it. If we
                                                                4, WARRANTIES SELLER DISCLAIMS
repossess the vehicle, you may get it back by paying the
                                                                    The foilowing paragraph does not aflect any warranties
unpaid part of the Amount Financed p!us 1he earned and
                                                                   covering 1he vehicle lha1 the vehicle manufacturer may
unpaid part of the Finance Charge, any late charges, and
                                                                   provide. The foliowing paragraph also does not apply at aSI
any other amounts lawfully due under 1he contract
(i'edeem). Your right to redesm ends when we sell the
                                                                    if you bought the vehicle primarily for personal, family, or
                                                                   household use.
vehicle, We will tell you how much to pay 1o redeem,
                                                                   Unless the Seller makes a written warranty, or enters
11 we repossess the vehicie, we may, at our option, aliow
                                                                   into a service contract within 90 days from the date of
you 1o get the vehicle back before we sell it by paying ail
                                                                   this contract, the Seller makes no warranties, express
pasl due payments, lale charges, and any olher amounts
                                                                   or implied, on the vehicle, and there will be no implied
due because you delauiled (reinstate). We will tell you it
                                                                   warranties of merchantability or of fitness for a
you may reinslale and how much 1o pay J1 you may.
                                                                   particular purpose.
11 you are in default for more than 15 days when we take
the vehicle, 1he amount you must pay to redeem or
                                                                5. Used Car Buyers Guide. The information you see on
reinstate will aiso indude the expenses of taking the
                                                                    the window form for this vehicle is part of this
vehicle, holding it, and preparing it 1or sals.
                                                                    contract. Information on the window form overrides
We will sell the vehicle if you do not get ft back. It you
                                                                    any contrary provisions in the contract of sale.
do not redeem, or, at our option, reinstate, we will sell the
                                                                    Spanish Translation: Gufa para compradores de
vehicle. We will send you a writien notice of safe before
                                                                   vehfculos usados. La informacion que ve en el
selling the vehicle.
                                                                   formulario de la ventanilla para este vehfculo forma
We will apply the j^ipfieyfTb^ 1he sate, less allov^
                                                                   part^^d^l j3t^sent^-cpntr^o^La informacjon del
expenses, to the a^o,Cjnl you o^ff^tow^ e^pen^ s^arjs^
                                                                   fobr?^i^a^ In/^er^rifN^ja sin efecto toda
expenses we pay 43 direct resu it 4)11; ki|igQh^v'fehj();l^,
                                                                     lisjp^siciiojn e^i   trario'c^enida en el contrato de
holding it, praparint .for sale, anid SGllln b it^s^h,9 (a\|v
allows. Reasonable ^tfbr-QgyJ^s ^!sU^uti,cj^ts)^e l^\k^-
                                                                     eiU^.
                                                                                          -^Jl
permits are also allowecT&xpQnses.Ifany money is l&ff
                                                                6. SERVICING AND COLLECTION CONTACTS
(surplus), we will pay it to you unless the law requires us
                                                                    You agree that we may try to conlact you in writing, by
to pay st to someone else, 11 money 1rom the sale is not
                                                                    e-mail, or using prerecorded/arlitscJaS voice messages, text
enough to pay 1he amount you owe, you may have to pay
                                                                    messages, and aulomalic telQphone diaiing systems, as
the rest 1o us, if you do nol pay Ihis amount when we ask,
                                                                    the law allows. You also agree that we may try to contact
we may charge you interest at a rate not exceeding "the
                                                                    you in these and other ways at any address or telephone
highest lawful ra1e until you pay.
                                                                    number you provide us, even if 1he lelephone numbei' is a
What we may do about optional insurance, mainte-
                                                                    cell phone number or the contact results in a charge 1c
nance, service, or other contracts. This conlract may
                                                                    you.
comain charges for optional insurance, maintenance,
service, or other contracts. If we deman^-tt?a?yqy/pay all
you owe at once or we repossess tho y/e|?ficle, yo^lagree
                                                                    RIGHT TO RECEIVE STATEMENT OF ACCOUNT
                                                                                 lest, we will provide you a statement of
                                                                        m^yof.u- r<
that we may claim benofits under V^Q^Q contracts ^icP
cancei Ihem lo obtain relunds o'f un^afned chargefef-to
                                                                           >urif ^hat
                                                                                shows information about your payment
reduce what you owe or repair the vek^e. If 1he ve^le                      fry \^
                                                                              kling any charges and credits to your
is a -total loss because \\ is confiscalWi^€)ang^f9d\^F
                                                                       kmt/ rill also show amounts that are due at the
                                                                      e of     request and information regarding future
stolen, we may claim benefits under these contracts and
                                                                    paym^nt^/. We will provide you one statement of
cancel them 1o obtain refunds o1 unearned charges to
                                                                   "account at no cost. We may charge you our reasonable
reduce what you owe.
                                                                    costs for any additional statements requested, as the
Summary Notice Regarding Prepayment, Rebate of
                                                                    law allows. Your right to receive a statement of account
Finance Charge and Reinstatement: You may prepay
                                                                    ends one year after termination of the contract.
all or part of the amount you owe under this contract
without penalty. If you do so, you only have to pay
                                                                8. ADDITIONAL RIGHTS
the earned and unpaid part of the finance charge and
                                                                    If you encounter a problem, you may have additional
all other amounts due up to the date of your
                                                                    rights under the UnfairTrade Practices and Consumer
payment. Unearned finance charges will not be
                                                                    Protection Law, which is enforced by the Pennsylvania
rebated under this contract because there will never
                                                                    Office of Attorney General, Bureau of Consumer
be any unearned finance charges to rebate. If you
                                                                    Protection.
default and we repossess the vehicle, we may, at our
option, allow you to get the vehicle back before we
                                                                9. APPLICABLE LAW
sell it by paying all past due payments, late charges,
                                                                    Federal law and the law of Ihe stale of the Seller's address
and expenses (reinstate).
                                                                    shown on page 1 of this conlract apply to this contract,




                                                                                            LAW 553-PA-AHB-e 12/14 v) Page 4 ol 6
           Case 19-24394-GLT                         Doc 29         Filed 02/18/20 Entered 02/18/20 10:32:08                                                     Desc Main
                                                                   Document     Page 16 of 18
Insurance, You may buy the physical damage insurance Ihis conlracl requires                                                 Other Optional Insurance
from anyone you choose who is acceptable to us. You are not required to buy any
                                                                                             D N/A                                                                               N/A
olher insurance 1o obtain cradil.                                                                                          Type of Insurance                                      Term
    If any insurance !s checked in fhls box, policies or certiflcatss from ihe named
insurance companies wili describg Iha lerms and condilions.                                   Pf9mium$,,N/A
                                                                                             Description of Coverags
                Check (he Insurance you wenl and sign In this box:
                        Optional Credit Insurance                                              N/A
                                                                                              Insurance Company Name
Q Credit Life: Q Buyer Q Co-Buyef                                      D Both
Q Credit Disability: QBuyer Qco-Buyer                                     Q Both               ?A
                                                                                              Home OfFice Address
Premium:

   Credit Life $ N/A.
                                                                                               N/A
                                                                                             D.            _hl/A.                                                                 N/A
                                                                                                                           Type of Insurance                                      Term
   Credit Disability $j^&.
Insurance Company Name                                                                        Premium $.
 N/A                                                                                          Description of Coverage
Home Office Address                                                                                         N/A
 N/A                                                                                          Insurance Company Name

Crecfil life insurance and credil disabiliiy insurance are not required <o obtain                          XA.
creciil. Your decision to buy or nol buy credit life insurance and crsdit dissbility          Horns OtFfce Address
insurance will not be a faclor in th^-cfedL^pproval process. They wiil nol be
provided unless you sign and ^r^^T&pa^ \\\Q extra cosl. If you choose )^is
                                                                                              Other optional insurance is not required to obtain credit. Your dedsfon to buy or not buy other
insurance, Ihe cosl is shown ij?f It^m 4A of Ih^ ll6mij;at(Qn ^f Am$ui^in^<c^                       if jjjsu^np^wiii ,m?H?-^ factor^firt^e^ed^appjpva^ process. it will not be provided
Credit !if@ insurance pays Die ^inR'aid part ollhsA^opnl ^n^ncq9(rt yo^die|Ttiis                     /ou$ig^na^^^9tS\p^F tfip/piitra^4 } V/^J
insurance pays only (he amoiJpl ^ou would owe if ^ pai|j ^ II y6qr'^aymen
                                                                                                      e iflsiil'ance
(ime. Credil disablilfy insuran^ ^ys Ihe schedfle^ pa^m^nt^dtt&.ut^de
conlracl while you are disabled^Xh^sJosyrarf^ d^a^-B^iiciyeij^iyjri^f'ea^B^i
your payment or in ihe number ol payments. The policies orcerti^caiesissuecTEiy                                                                                                   Date
                                                                                               Buyer Signature
Ihe named insurance companies may further limit tha coverage Ihal credit life
insurance or credit disabilily insurance provides. See 1he poiicies or cerlificates           x
for covsiaga limits or o1her terms and condilions,                                             Co-Buyer Signature                                                                 Date

THIS INSURANCE DOES NOT INCLUDE INSURANCE ON YOUR LIABILITY FOR BODILY INJURY OR PROPERTY DAMAGE
CAUSED TO OTHERS.

                                                                     NO COOLING OFF PERIOD
State law does nol provide for a "cooling off" or cancellation period for -this sale. After you sign this contract,
you may only cancel it if Ihe seller agrees or for legal cause. You canno-t cancel this contrac-t simply because
you change your mind. This notice doe^_net^pply to home solicitation sales.

 HOW THIS CONTRACT CAN BE CHANGED. This conlra^nialre the s^e^giseni^t^tw^njQLLand ysretatinc[tojiis conlract. Any chgp^e toj^^ontfacl (nusl be in wriiing
 and we musl sign it No oral changes are binding. B^ Signs X ^W-^c^^^ YT c^iuyer Signs X' /^^r^ /L
 H sny part of Ihis contrad is nol valkJ, ail other psrts sla^ya^d Ws msy del^^r reiraiij f^m e^fCTdn^ a^y o^ ri^ils under IhTs conlfacl wiihoul tosing 1hem, For example, we
 may extend fte lime for making some payments wilhout ekjet^ing the timejo^mijiking ojh^f-s.
 You authorize us to oblsin intormaHon about you, or Ihe vehfele)tQu.ar&:S)Qying,l!'^|^.s^le s|iofer-?b(^8 deparD^nl or other motor vehicie registration aulhorilies.
 See the rest of lh!s conlracl for other imporianl agreements.

 The Annual Percentage Rate may be negotiable wifhtfie SeUer. The Selfer may assign this contract
 and retain its right to receive a part of the Finance Charge.
 NOTICE TO BUYER. DO NOT SIGN THIS CONTRACT IN BLANK. YOU ARE ENTITLED TO AN EXACT COPY OF THE
 CONTRACT YOU SIGN. KEEP IT TO PROTECT YOUR LEGAL RIGHTS. ANY HOLDER OF THIS CONSUMER CREDIT
 CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE BUYER COULD ASSERT AGAINSTTHE SELLER
 OF GOODS OR SERVICES OBTAINED PURSUANT HEHETO OR WITH THE PROCEEDS HEREOF. RECOVERY
 HEREUNDER pYTH^ EtMYER SHALL NOT EXCEED AMOUNTS PAID BY THE ^/YER HEREUNDER.
 Buyer Signs     xV^^L^—                                              Date 06/27/2017 ^^ ^ ^^ X 7^^Y^                                                                  Date
                                                                                                                                                                               06/27/2017

 You agree to the terms of this contract, You confirm that before you signed this contract, we gave it to you,
 and you were free to take it and review it. You acknowledge -that you have read all pages of this contract,
 including the arbitration provision on page 6, before signing below. You confirm that you received a
 completely filled-m qopy when you signed it,
Buyer Signs X^J^^i                                                    Date 06/27/20n Co-Buyer Signs X ^Y?A-/                                                            Date 06/27/2017
 Co-Buyers and Other Owners — A co-buyer Is a person who is responsible for paying the entire debt. An other owner Is a person whose name !s on ihe title to the veNcie but does not
 have to pay the debt, The other owner agrees to the security interest in the vehide given to us in this contract.
Other owner signs here ^-- ^ _ Address J**^y
Seller Signs #1 COCHRAN SUBARU                                        D^te06/27/2017 Q,X^^^^                                                                          .Titio   F&I



                                                                                                                                         LAW 553-PA-AHB-e 1S/14 v1 Page 5 of 6
        Case 19-24394-GLT                                Doc 29    Filed 02/18/20 Entered 02/18/20 10:32:08                     Desc Main
                                                                  Document     Page 17 of 18

                                                                     ARBITRATION PROVISION
                                                   PLEASE REVIEW - IMPORTANT - AFFECTS YOUR LEGAL RIGHTS
1. EITHERYOU OR WE MAY CHOOSETO HAVE ANY DISPUTE BETWEEN US DECIDED BY ARBITRATION AND NOT IN COURT
    OR BYJURYTRIAL.
2. IF A DISPUTE IS ARBITRATED,YOU WILL GIVE UP YOUR RIGHTTO PARTICIPAT_EASA CLASS REPRESENTATIVE OR CLASS
    M EM BiR "ON At^Y'CLASS'CLAilVi YOU~MAY'HAVE AO^
    CONSOLIDATION OF INDIVIDUAL ARBITRATIONS.
3. DISCOVERY AND RIGHTS TO APPEAL IN ARBITRATION ARE GENERALLY MORE LIMITED THAN IN A LAWSUIT, AND OTHER
   RIGHTS THAT YOU AND WE WOULD HAVE IN COURT MAY NOT BE AVAILABLE IN ARBITRATION.
Any claim or dispute, whether in contract, tort. statute or otherwise (including the interpretation and scope of this Arbitration Provision,
and the arbitrabHity of the claim or dispute), between you and us or our employees, agents, successors or assigns, which arises out of or
relates to your credit application, purchase or condition of this vehicle, this contract or any resuEting transaction or relationship (induding
any such relationship with third parties who do not sign this contract) shall, at your or our election, be resolved by neutral, binding
arbitration and not by a court action, If federal law provides that a claim or dispute is not subject to binding arbitration, this Arbitration
Provision shall not apply to such claim or dispute, Any claim or dispute is to be arbitrated by a single arbitrator on an individual basis and
not as a class action, You expressly waive any right you may have to arbitrate a ciass action. You may choose the American Arbitration
Association, 1633 Broadway, 10th Floor, New York, New York 10019 (www.adr.oml or any other organization to conduct the arbitration
subject to our approval,You may get a copy of tho rules of an arbitration organization by contacting the organization or visiting its website.
Arbitrators shall bo attorneys or retired judges and shall be selgctGd pursuant to the applicable rules. The arbitrator shall appiy governing
substantive law and the applicable statute of limitations. Tho arbitration hearing shall be conducted In the federal district in which you
reside unless the Selier-Creditor is a party to the claim or dispute, in which case the hearing will be held in the federal district where this
contract was executed. We wiil^ay your filing, administration, service or case management feQ and your arbitrator or hearing fee all up to
a maximum of $5000, unl^s^htR^lorthe'ruEssofthe chosen arbitration organization require us to pay more. The amount we pay may
be reimbursed in whole ^r/h part bVJdecision of the arbjtratpfpf the arbitrator finds^that ary of your_daims is fnvolous under applicable
law. Each party shall be/re^pdnsibtefoF^ o?rT^tto/^^xp|er|F^n^fh9f~f^©s,'^j^^^A^od'^tJ^^(^^tQ^ applicable law. If
the chosen arbitration ctrQ^nization's rufe^ co|if|ict ^itti^his|AJ-bitr^tfon P^o^isj|]rfi th^nfifthe^ro/i^iaffiLAf t| Arbitration Provision shall
control Any arbitration dp'd^rthss Arbitr£]ti(|>n P^ision^h^ll t|io|go^9^nQd Ljy^h^ F|ede|ra|l Ar'tjiit(-a1|io^ Act (9 l|.$.C. § 1 et. seq,) and not by
any state law concerning^rbitratJor^An^ Awo^l (^y ^e ^itr^t(l3r^h^lbe^//wnjtir|g at)id[ will                    ^D4/^ddih9 °n ail parties, subject to
any limited right to appeal u^te^FedW-^tMfen^ct. v—^
You and we retain the right to seek remedies in small claims court for disputes or claims within that court's jurisdiction, unless such action
is transferred, removed or appealed to a different court. Neither you nor W9 waive the right to arbitrate by using self-heSp remedies, such
as repossession, or by filing an action to recover the vehicle, to recover a deficiency balance, or for individual Jnjunctive relief. Any court
having jurisdiction may enter judgment on the arbitratoi's award.This Arbitration Provision shal! survive any termination, payoff or transfer
of this contract. If any part of this Arbitration Provision, other than waivers of class action rights, is deemed or found to be unenforceable
for any reason, the remainder shall remain enforceable, If a waiver of class action rights is deemed or found to be unenforceabte for any
reason in a case in which class action allegations have been made, the remainder of this Arbitration Provision shall b9 unenforcoable.




        '' FORiVI NO. 553-PA-ARB-e (BEv.iz'iq !j.s.m7EWNo.D^o.7SH
          6t>014 ne Rff/ndds iinri Reynoltis Conipii-y
          TKEflEARE NOWASRAMTIES.eitFRESS OR IMPUED, ASTO CONTENT OR
          FFTNESS FOR PURPOSE OFTHIS FOHM.COHSULTYOUR OWN E.EOAL COUNSEL.                                      LAW 553-PA-AHB~6 ^2/14 v) Page 6 o1 8
Case 19-24394-GLT             Doc 29     Filed 02/18/20 Entered 02/18/20 10:32:08          Desc Main
                                        Document     Page 18 of 18


                                                                      Collateral Management Services
                                                         9750 Goethe Road | Sacramento, CA 95827
                                                                                www.dealertrack.com




                                        Lien and Title Information




ELT Lien ID
                           Redacted
Lienholder            JP MORGAN CHASE BANK NA
Lienholder Address    P.O. BOX 901033
                      FT WORTH, TX 761012033
Lien Release Date



Vehicle and Titling Information

VIN                    JF2GPAKC2HH263094              Issuance Date       7/11/2017
Title Number           Redacted                       Received Date       7/11/2017
Title State           TW                              ELT/Paper           ELECTRONIC
Year                   2017                           Odometer Reading    14
Make                   SUBA                           Branding
Model                  XXX
Owner 1                HAINES,KATHRYN MILLER
Owner 2                GARRETTLHAINES
Owner Address          937 WILLIAM PENNCT
                       PITTSBURGH. PA 15221



Printed: Thursday, December 12, 2019 12:45;18AM PST
